Citation Nr: 1551050	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the right knee, status post right knee replacement surgery.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in June 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

DJD of the right knee is not etiologically related to the Veteran's active service and was not present within one year of his separation from active service.


CONCLUSION OF LAW

The criteria for service connection for right knee DJD, status post right knee replacement surgery, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in January 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in January 2012 and SSOCs in February 2013 and September 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his right knee in August 2014.  In a September 2015 statement, the Veteran wrote that during the August 2014 VA examination, the examiner seemed to be more interested in the Veteran's current obesity condition than in finding a nexus between the Veteran's claimed knee swelling and his current knee condition.  However, as will be discussed in greater detail below, the examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Mississippi Veterans Affairs Board.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in June 2014.  The Board specifically instructed the AOJ to obtain all VA and private treatment records related to the Veteran's right knee disorder, schedule the Veteran for an examination to determine whether his current right knee DJD is etiologically related to active service, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder.  The Board notes that in a July 2014 Duty to Assist Letter, the Veteran was requested to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for his private treatment.  In a July 2014 statement, the Veteran wrote that he did not have any additional medical evidence to submit.   Subsequently, in August 2014, the Veteran was afforded an examination to determine if his current right knee DJD was etiologically related to active service.  Thereafter, the Veteran's claim was readjudicated in a September 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran asserts that his right knee disorder is etiologically related to active service.  The Board finds that the preponderance of the evidence is against a finding that service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an August 2014 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with DJD of the right knee and total knee arthroplasty.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  On his August 1975 Report of Medical History for separation, the Veteran noted that he had cramps in his legs.  Additionally, in his May 2010 Notice of Disagreement, January 2012 Form 9, November 2013 hearing testimony, and in various other statements, the Veteran reported that as a result of his Military Occupational Specialty (MOS), his knees constantly hurt him and would swell each night.

The Veteran fails to satisfy the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a December 2009 letter, the Veteran's private physician, Dr. Burwell M.D., wrote that the Veteran was a patient of his and that he was writing in support of the Veteran's right knee claim for service connection.  The Board notes that while Dr. Burwell provided the Veteran with a positive nexus opinion, there is no indication that he reviewed the Veteran's entire claims folder, to include the Veteran's STRs, and relied solely on the Veteran's reported history.  As such, the Board finds that this opinion is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In an August 2014 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with DJD of the right knee.  The Veteran reported that his right knee pain began in April 1974 without a specific injury but believed it was due to his MOS of climbing poles while deployed in Okinawa, Japan.  He reported that he had chronic pain in his right knee since active service.  The Veteran reported that he had chronic right knee pain that flared up as a sharp throbbing pain that lasted 30 minutes that occurred at least twenty times a day.  He reported that he experiences stiffness, weakness, popping, swelling, giving way, and catching.

After reviewing the Veteran's entire claims folder, the VA examiner opined that it was less likely than not that the Veteran's current right knee DJD was incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that after reviewing the Veteran's claims file thoroughly in its entirety, including STRs, statements, testimony, and private treatment records, the VA examiner noted that there were no complaints or treatment for a right knee injury during the Veteran's active service.  While the Veteran's noted that he had leg cramps on his August 1975 Report of Medical History, the Veteran noted no knee problems.  Additionally, on the August 1975 Report of Medical examination, no knee problems were noted.  

The VA examiner further noted that the Veteran did not complain of right knee pain on his initial visit to the Biloxi VA Medical Center (VAMC) in March 2003 and it was not until May 2006 that the Veteran sought treatment for his right knee.  A May 2006 x-ray was normal but a February 2007 MRI showed a small vertical tear in the posterior horn of the medial meniscus with minimal joint effusion.  The impression was mild right knee DJD.  The VA examiner reported that the Veteran worked as a carpenter from 1978 to 1981 and had a history of work as a self-employed electrician all his life.

The examiner opined that the Veteran's right knee DJD status post total knee arthroplasty was less likely than not caused by military service in construction and as a lineman climbing poles.  The examiner reasoned that if the Veteran had significant injury to his right knee with nightly swelling, he would have sought medical care prior to 2006.  There is a lack of evidence of chronicity or continuity of care for the Veteran's ongoing right knee condition since separation from active service.  The examiner opined that the Veteran's right knee DJD was related to the process of aging, body habitus, cumulative life experience, and genetics.  The VA examiner further noted that osteoarthritis was a normal result of aging and was also caused by "wear and tear" on a joint.

The VA examiner also addressed the positive nexus opinion provided by the Veteran's private physician, Dr. Burwell.  The examiner noted that Dr. Burwell never reviewed the Veteran's claims file or STRs and in the VA examiner's opinion, it was apparent that Dr. Burwell never took into consideration the Veteran's work as a carpenter for three years and as an electrician all his life.  The VA examiner noted that private physicians sometimes write statements without using any objective evidence or rationale for their opinions.  The Board finds the VA examiner's opinion to be factually accurate, fully articulated, and also containing sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, it is afforded great probative weight.

The Board has not overlooked the Veteran or his spouse's statements with regard to his right knee.  The Veteran and his spouse are competent to report on factual matters of which they had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board notes, with respect to determining service connection, where the criteria set forth therein require medical expertise which the Veteran or his spouse has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.

Accordingly, while the Board has considered the Veteran and his spouse's assertions that his right knee DJD is etiologically related to active service, as well as Dr. Burwell's positive nexus opinion, the most probative evidence consists of the August 2014 C&P examination report, which the Board afforded greater probative weight, that found no medical nexus between the Veteran's in-service injuries and his current right knee disorder, to include DJD.  The Board concludes that the preponderance of the evidence is against service connection for a right knee disorder on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's right knee arthritis manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of arthritis since separation from service.  Post-service right knee complaints are not shown in the record until May 2006, over 30 years after the Veteran's discharge from service in September 1975.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2015).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for DJD of the right knee, status post right knee replacement surgery, and the claim must be denied.
  

ORDER

Entitlement to service connection for DJD of the right knee, status post right knee replacement surgery, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


